Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
 
Status of Claims
Claims 1, 4-8, 10, and 13-20 are pending as of the reply and amendments filed on 1/19/21. Claims 2-3, 9, and 11-12 are canceled. Claims 17-18 are currently withdrawn from consideration as they are directed to a non-elected invention. Previously withdrawn claims 19-20 have been amended to recite a solution rather than a method, and are therefore included for examination. Claims 1, 4-8, 13-16, and 19-20 are examined in this action.
Claims 1, 3-8, 10, and 13-16 were previously rejected under 103 over Donello in view of Mehta, and further in view of Mohan. Applicants’ reasons for traversal are summarized and addressed below.



Applicants’ arguments are not found persuasive. As acknowledged by Applicants, Donello teaches the composition, of which clonidine is exemplified as an active agent, as suitable for delivery via a variety of routes including orally, as well as in various dosage forms including liquids and solutions. The examiner respectfully disagrees Donello doesn’t teach or suggest 0.001% w/v clonidine, as Donello teaches the therapeutically effective amount of the active agent to range between about 0.0001-5% (w/w), preferably between about 0.001-1.0% (w/w), including in liquid formulations (para [0049], [0059]). Regarding the newly recited 

Applicants have further argued the biological activities of Donello’s composition are unpredictable and a formulation that is effective for one treatment is not predictably effective for a different treatment, and different formulations are not predictably effective for treating the same condition. Applicants have maintained nowhere does Donello disclose oral administration of clonidine, in the presently claimed amount, would be therapeutically effective for the recited diseases of essential and secondary hypertension, migraine headaches, recurrent vascular headache, and vasomotor conditions associated with menopause. Applicants have additionally argued Donello’s disclosure of 0.0001-5% w/w is specific to the ophthalmic 

Applicants’ arguments are not found persuasive. The currently examined claims are drawn to a product, not to a method of treatment. Additionally, the examiner respectfully disagrees with Applicants’ assertion the concentration of 0.0001-5% w/w is specific to the ophthalmic formulation, as Donello is not limited to ophthalmic formulations. As acknowledged by Applicants previously, Donello teaches the clonidine formulations to be suitable for various routes of delivery, including oral. 

Applicants have argued Donello consistently teaches co-administration of alpha 2 adrenergic receptor agonist and alpha 1 adrenergic receptor antagonist (para 0011 & claim 1), and repeatedly teaches use/administration of an alpha 2 receptor agonist such as clonidine or bromidine alone is not advisable on account of its less efficacy and more adverse events. Applicants have argued as such, the range of alpha 2 receptor agonist disclosed in Donello is applicable only when clonidine is co-administered with alpha 1 adrenergic receptor antagonist.

Applicants’ arguments are not persuasive. As discussed earlier, the currently examined claims are drawn to a product, not to a method of treatment, therefore arguments about co-administration of alpha 2 adrenergic receptor agonist and alpha 1 adrenergic receptor 

Applicants have argued nowhere does Donello exemplify the oral liquid clonidine formulation or any of the alpha 2 receptor agonists, and where Donello discloses oral formulations, Donello is more focused on administering alpha receptor agonist in combination or co-administration with alpha 1 receptor antagonist. Applicants have further argued the presently claimed solution suitable for oral administration has a pH of 5-6, while in contrast Donello discloses only an ophthalmic composition, for ophthalmic applications, should have a pH from 6.2-7.8, which is outside of the presently claimed range. Applicants have argued wherever the pH range is disclosed in Donello, it relates solely to the ophthalmic formulation and according to the International Pharmacopoeia (9th ed. 2019, https://apps.who.int/phint/pdf/b/6.2.1.3.Ophthalmic-preparations.pdf), the pH of ophthalmic formulations should be equivalent to that of tear fluid, i.e. 7.4. Applicants have also pointed out the above article also explains the importance of using a buffer system to not cause precipitation or deterioration of the active ingredient.

Applicants’ arguments are not found persuasive. The teachings of Donello are not limited to examples or preferred embodiments. See MPEP 2123: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Applicants’ argument Donello is more focused on administering alpha receptor agonist in combination or 

Applicants have argued the lack of predictability that the person skilled in the art would have had in formulating the presently claimed oral pharmaceutical solution is further evidenced, for example in para 0009-0010 of Donello, where it is stated the alpha 2 receptor agonist, to which clonidine belongs, has not been commonly used as systemic analgesic agents or as any relevant category because of the narrow therapeutic window and overwhelming side effects such as sedation and cardiovascular depression. Applicants have maintained the person skilled in the art would not have opted for the systemic path like oral for an alpha 2 receptor agonist. Applicants have further argued Donello’s teachings according to para 0011 are an effort to minimize the side effects occurring by the use of alpha 2 receptor agonist alone, and para 0018 & 0020 suggest the degree of sedation or cardiovascular depression is comparatively lesser and the effect of analgesia greater with co-administration of the first and second 

Applicants’ arguments are not found persuasive. Regarding Donello’s teaching of known side effects of alpha 2 receptor agonists, the examiner maintains that Donello nonetheless teaches the composition to be suitable for oral delivery; nowhere does Donello teach or suggest the composition is not suitable for oral delivery. Applicants’ argument there is a lack of predictability for a person skilled in the art in arriving at a liquid formulation of clonidine for oral delivery is not found persuasive, as Donello clearly teaches the formulations to be suitable for oral delivery, in addition to teaching liquid and solution dosage forms. Regarding Applicants’ argument that a person skilled in the art would not have formulated the liquid composition for oral administration with an alpha 2 adrenergic agonist such as clonidine alone without an alpha 1 receptor antagonist, the examiner notes that Donello does teach the active agents can be formulated in separate compositions (para [0075]). Furthermore, Applicants’ claims have comprising language and as such don’t exclude the presence of additional active agents such as an alpha 1 receptor antagonist. See MPEP 2111.03, where it is stated: “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 

Applicants have argued the examiner’s reliance on Donello’s disclosure on pharmaceutical carriers is misplaced, as the presence of pharmaceutical carrier by itself suggests nothing about the therapeutic efficacy of a pharmaceutical composition, whether it is administered orally or by other routes. Applicants have pointed to para 0022 of Donello: “[i]n addition to the active ingredients, the first and second components preferably contain one or more pharmaceutically acceptable carrier consistent with the mode of administration chosen”. Applicants have submitted that the listed pharmaceutical carriers no way navigates towards the liquid pharmaceutical for oral solution, but are merely what the person skilled in the art could have selected, depending the mode of administration of formulation. Applicants have maintained these teachings would not have given the person skilled in the art any reasons to formulate an orally administrable solution of clonidine for treating the specifically recited diseases in claim 1.

Applicants’ arguments are not found persuasive. Regarding Applicants’ arguments about selection of a specific pharmaceutical carrier, it is noted that the current claims don’t recite a specific carrier, other than that the composition is liquid and suitable for oral administration, and as discussed earlier, Donello teaches liquid dosage forms as well as solutions, and includes oral delivery. Regarding formulation of an oral administrable solution of clonidine for treating the specifically recited diseases in claim 1, the claims are drawn to a product and not a method of treatment, therefore the recitation at the end of claim 1 with respect to the treatment of the recited diseases is intended use. A recitation of the intended use of the claimed invention must 

Applicants have argued Mehta doesn’t disclose an orally administrable clonidine solution in the presently claimed amount, having the presently claimed pH, and exhibiting the presently claimed therapeutic efficacies. Applicants have submitted Mehta discloses clonidine bound to a polymer and Mehta’s teachings are directed to minimizing the unavoidable side effects by clonidine. Applicants have argued Mehta’s formulation is administered prior to bed and exerts its effects over 24 hours (p. 3, lines 5-7), whereas the presently claimed solution may be administered twice or thrice a day with nearly no reports of adverse events. Applicants have further argued even after three times of administration, the solution of the present invention doesn’t result in as high of a dosage as demonstrated by Mehta, i.e. 200 mcg single dose a day (p. 5, lines 14-19). Applicants have argued Mehta doesn’t endorse immediate release of clonidine but prefers the extended release suspension formulation, which has many drawbacks such as lack of uniformity and inaccuracy of dose, as disclosed in the present specification, p. 3, lines 17-34. 

Applicants’ argument Mehta doesn’t disclose an orally administrable clonidine solution in the presently claimed amount, having the presently claimed pH, and exhibiting the presently claimed therapeutic efficacies is not found persuasive, as nonobvious cannot be established by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Donello was cited for teaching clonidine formulations, as liquids and solutions, having a pH range that overlaps with the instantly claimed range, as well as a concentration range of active agent that includes 0.001%, suitable for oral delivery. Mehta was cited for teaching oral liquid clonidine formulations comprise preservatives such as methyl paraben, and sweeteners such as sucrose, sucralose, and acesulfame potassium. It is maintained that as Donello also teaches liquid clonidine formulations suitable for oral delivery, it would have been prima facie obvious to have incorporated the preservatives and sweeteners taught by Mehta into the formulation taught by Donello, with a reasonable expectation of success. Applicants’ argument the presently claimed oral formulation may be administered twice or thrice a day with nearly no reports of adverse events has been considered but is not found persuasive, as these features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding Applicants’ argument Mehta prefers extended release suspensions rather than the immediate release of clonidine, it is noted there is no language in the instant claims that recites the composition is formulated for immediate release. 

Applicants have argued Mohan is merely relied upon to provide general information about buffers, and the 1.132 declaration by inventor Kamleshkumar Patel, submitted on 7/21/20, demonstrates the physical and chemical stability of clonidine HCl solution having strength of 10 mcg/mL (Ex.1) is maintained throughout the period of 24 months. Applicants 

Applicants’ arguments are not found persuasive. While the 1.132 declaration by the inventor was previously considered, the concentration of the clonidine solution, 10 mcg/mL or 0.001 % (w/v), is taught by Donello, therefore the stability of this solution was not found to be unexpected. Applicants have not provided any evidence that this concentration of clonidine is critical or provides unexpected stability compared to clonidine solutions at other concentrations within the range taught by Donello. See MPEP 2144.05 (III)B: “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, Donello teaches liquid and solution dosage forms and that 

Applicants have further submitted the present claim 10 recites a liquid solution suitable for oral administration, comprising clonidine or a pharmaceutical salt thereof in the amount of 0.001% (w/v), a combination of sodium dihydrogen phosphate and disodium phosphate; at least one buffer having a buffer strength in the range from 5-25 mM; and methyl paraben in the range from 0.001-0.5% w/v, having a pH range between 5-6. Applicants have further submitted the oral administration of the solution is therapeutically effective for treating a disease selected from the group consisting of essential and secondary hypertension, migraine headaches, recurrent vascular headache, and vasomotor conditions associated with menopause. Applicants have argued claim 10 recites similar features as claim 1, therefore claim 10 is also patentable over the cited references for the same reasons as noted above.

Applicants’ arguments are not found persuasive. Donello teaches clonidine formulations in liquid and solution dosage forms, suitable for oral delivery, further comprising buffers and having a pH range and concentration of clonidine that includes the instantly recited values. Donello also teaches the formulations to be suitable for migraine and other headache disorders. Mehta teaches methyl paraben as a suitable preservative for oral liquid clonidine formulations, while Mohan teaches sodium dihydrogen phosphate and disodium phosphate as 

Applicants have further argued while Donello discloses a laundry list of administration routes, along with all the possible formulations including peripheral and systemic formulations, Donello exemplifies only systemically administrable formulations other than oral administration. Applicants have referred to para 0049-0060 in Donello as pertaining only to ophthalmic or injectable formulations, and would have offered no guidance to the person skilled in the art on formulating an orally administrable solution. Applicants have submitted as Donello’s disclosed formulation is different from the presently claimed liquid solution, the disclosed range of optimized pH, as well as the buffers used to obtain the required pH, is inapplicable to the liquid solution of the present invention. 

Applicants’ arguments are not found persuasive. As discussed previously, Donello’s teachings are not limited to ophthalmic or injectable formulations as Donello also teaches the formulations are suitable for oral delivery, and the teachings of Donello are not limited to examples or preferred embodiments. Furthermore, Donello teaches buffers as well as a pH range that overlaps with the instantly recited range, while Mohan teaches the buffers of claim 10 to be common. 



Applicants’ arguments are not persuasive. Mohan includes the buffers recited in claim 10, sodium dihydrogen phosphate and disodium phosphate, to be commonly used, therefore it would have been prima facie obvious to have incorporated these buffers into a pharmaceutical formulation, including a clonidine solution as taught by Donello. Donello teaches the inclusion of buffers, including phosphate buffers, thus one of ordinary skill in the art would have been motivated to have incorporated commonly used phosphate buffers, sodium dihydrogen phosphate and disodium phosphate, into Donello’s formulation, in the absence of evidence showing the criticality of these buffers. The 103 rejection over the claims was proper and is maintained for reasons of record as well as those discussed above. 

Claims 1, 4-8, 13-16, and 19-20 were examined with regards to the previously elected species, methyl paraben as the preservative; and sodium dihydrogen phosphate and disodium phosphate as the buffering agents, and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10, 13-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donello et. al., US 20050058696 (publ. 3/17/05, of prior record), in view of . 
The claims are drawn to a liquid pharmaceutical solution suitable for oral administration comprising clonidine or a pharmaceutical salt thereof present in the amount of about 0.001 %w/v, at least one buffer, the elected buffers sodium dihydrogen phosphate and disodium phosphate wherein buffer strength is from 5-150 millimolar, and at least one preservative, the elected preservative methyl paraben; wherein the oral administration of the solution is therapeutically effective for treating a disease selected from the group consisting of essential and secondary hypertension, migraine headaches, recurrent vascular headache, and vasomotor conditions associated with menopause.
Donello teaches compositions comprising an agent that stimulates alpha-2 adrenoceptor agonist activity, and an alpha-1 adrenergic receptor antagonist that results in increased potency with minimum sedation or other side effects (Abstract; para [0011]). Donello teaches alpha-2 receptor agonists such as clonidine are used for treating pain and other conditions, including hypertension, however these agents are limited by a narrow therapeutic window as well as by sometimes debilitating cardiovascular and sedative side effects (para [0009]). Donello teaches the compositions comprising an alpha-2 adrenoceptor agonist and an alpha-1 adrenoceptor antagonist are therapeutically beneficial and associated with fewer side effects (para [0032]). Donello teaches that preferably the alpha-2 agonist in the composition includes clonidine (para [0062], [0069], [0073]; p. 12, claim 10). Pharmaceutical compositions in the form of a liquid, suitable for oral administration are taught (para [0045-0046], [0049]). Donello teaches the therapeutically effective amount of active agent in the composition to 
Donello teaches the therapeutically effective amount of active agent in the composition to range from about 0.0001-5% w/w in liquid formulations, which overlaps with the claimed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Donello teaches buffers to include citrate and phosphate buffers; thus, one of ordinary skill in the art would have readily envisaged incorporating citric acid as a buffer into the liquid clonidine composition taught by Donello. Regarding the limitation in instant claim 1, wherein the buffer has a strength of 5-150 millimolar, and the limitation of instant claim 13, wherein the buffer strength is from 5-25 millimolar, the examiner has interpreted these limitations as a property of the buffer. Since citric acid is recited in the instant claims as a buffer (claim 4), and this buffer is included by Donello, a buffer strength in the range of 5-150 or 5-25 millimolar is considered to be met by Donello, since a compound and its properties are not patentably distinct. See MPEP 2112.01, where it is stated "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Regarding the recitation at the end of claim 1, “wherein the oral administration of the solution is therapeutically effective for treating a disease selected 
	Donello doesn’t teach the elected buffers, sodium dihydrogen phosphate and disodium phosphate, recited in instant claims 5 and claim 10, the elected preservative recited in instant claim 6, methyl paraben, or the sweeteners recited in instant claim 8. 
Mehta teaches oral clonidine formulations, in liquid or solid dosage forms (Abstract; p. 1, lines 9-11; p. 3, lines 5-18; p. 8, lines 4-11; p. 17, line 17-p. 18, line 2). Clonidine is pharmaceutically available as the HCl salt (p. 1, lines 12-16). Mehta teaches the incorporation of additional components, such as buffers, sweeteners, and preservatives (p. 18, lines 19-29). Preservatives taught to be useful for the clonidine formulation include sodium benzoate, benzoic acid, potassium sorbate, and methyl-, ethyl-, propyl- or butyl hydroxybenzoates (parabens) (p. 20, line 16-p. 21, line 7). Sweeteners are taught to include sugars such as glucose and sucrose as well as artificial sweeteners such as sucralose and acesulfame potassium, which comprise from about 0.005-5% w/v (p. 21, lines 8-26). Mehta also references wherein the flavors and/or sweeteners are dissolved/dispersed in solution; and adding a diluent to prepare a solution for administration (p. 19, lines 22-25; p. 23, lines 4-10). 

	Mehta doesn’t teach sodium dihydrogen phosphate and disodium phosphate, recited in instant claims 5 or 10. 
	Mohan teaches common buffers employed for use in biological systems (e.g. pharmaceutical compositions) to include citrate and citric acid buffers as well as sodium phosphate monobasic, also known in the art as sodium dihydrogen phosphate, and sodium 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have incorporated the elected buffers, sodium dihydrogen phosphate and disodium phosphate into the oral, liquid clonidine solution formulation of Donello, in view of Mohan. Donello teaches an oral, liquid clonidine composition, including a solution, to comprise citrate or phosphate buffers, while Mohan teaches common biological buffers to include citric acid/citrate as well as phosphate buffers such as sodium dihydrogen phosphate and disodium phosphate. As such, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated sodium dihydrogen phosphate and disodium phosphate as buffering agents into the oral, liquid clonidine composition taught by Donello, with a reasonable expectation of success. Regarding the limitation in instant claim 10, wherein the buffer has a strength of 5-150 millimolar, and the limitation of instant claim 13, wherein the buffer strength is from 5-25 millimolar, the examiner has interpreted these limitations as a property of the buffer. Since it would have been prima facie obvious to have incorporated the elected buffers recited in the claim, sodium dihydrogen phosphate and disodium phosphate, in view of the prior art, a buffer strength in the range of 5-150 or 5-25 millimolar is considered to be met, since a compound and its properties are not patentably distinct. See MPEP 2112.01, where it is stated "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, 
Regarding claims 19-20, which are drawn to the liquid pharmaceutical solution of claim 1 prepared by a process comprising: adding a preservative to purified water, adding a buffer having a buffer strength from 5-150 mM; optionally adding a sweetener; adding clonidine or a salt thereof; and adding purified water to make up a final volume and such that the liquid solution has a pH range from 5-6 (claim 19); wherein the preservative is methyl paraben, wherein the buffer comprises sodium dihydrogen phosphate and disodium phosphate, wherein the buffer strength of at least one buffer is in the range from 5-25 mM, and wherein the sweetener is sucralose, the determination of patentability is based on the product, not on the method in which the product is prepared. See MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). As the claimed solution would have been prima facie obvious in view of the prior art, claims 19-20 are not patentable over the prior art. 


Information Disclosure Statement
The IDS filed on 1/19/21 has been considered. 

Conclusion
Claims 1, 4-8, 13-16, and 19-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH PIHONAK/             Primary Examiner, Art Unit 1627